DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered.
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 08/10/2021.  Claims 1-6, 11-18, 21-24 were pending.  Claims 1, 3-5, 13, 15-17 were amended.  Claims 2, 10-12, 14, 22-24 were withdrawn.  Claims 7-9, 19-21 were cancelled.
 Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


4.	Claims 1, 3-6, 13, 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In line 9-10 of claim 1, the applicants recited “a sound attenuation value between 50 dB and 70 dB for one-third octave band frequencies between 500 Hz and 5000 Hz” (emphasis added).  The examiner is unable to find proper support for the new limitation “sound attenuation value between 50 dB and 70 dB for one-third octave band frequencies between 500 Hz and 5000 Hz” (emphasis added) anywhere in the Specification.  The partial support for the new limitation is based on Figure 6.  It is noted that when the one-third octave band frequencies between 500 Hz and 5000 Hz, the sound attenuation value is between 50 DB and approximately around 68 dB or 69 dB (less than 70 dB; See fig 6; Note the examiner estimates the value around 68 dB or 69 dB because Figure 6 fails to provide the exact value for sound attenuation value at 5000 Hz).  It is clear from the record that at 5000 Hz, the sound attenuation value is below 70 dB.  The examiner clearly recognize, that Figure 6 also provides a sound attenuation value around 70 dB when one-third octave band frequencies at 8300 Hz.  70 dB for one-third octave band frequencies between 500 Hz and 5000 Hz” (emphasis added).
Claims 3-6, 13, 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because they directly or indirectly depend on rejected claim 1.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claim 1, 5-6, 13, 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tinianov et al. (US 2008/0264721 A1), herein after refer as Tinianov (‘721) in view of Fuhrman (US 6,332,304 B1).
Regarding to claim 1, Tinianov (‘721) discloses a method for laminated, sound-attenuating structure comprising:
providing a first gypsum panel (101) having first and second surfaces (bottom and top surface; See Fig 1; paragraph 0028);
applying a single layer of viscoelastic glue (Quite Glue 102) to the first surface (101-1) (See Fig 1, paragraph 0028-0031);
attaching the same single layer of viscoelastic glue (102) to a second gypsum panel (103) (See Fig 1, paragraph 0028-0040);

Regarding to claim 1, Tinianov (‘721) fails to disclose the batts type insulation is R13 fiberglass batts.  However, Tinianov (‘721) clearly teaches to use batts type insulation.  Fuhrman teaches to use R13 fiberglass batts type insulation is a standard insulation for housing panel (col. 1 lines 20-35, col. 2 lines 15-67).  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Tinianov (‘721) in view of Fuhrman by using R13 fiberglass batts insulation because equivalent and substitution of one for the other would produce an expected result.
Regarding to claim 5, Tinianov (‘721) discloses flowing a gas over a surface of the same single layer of the viscoelastic glue (paragraph 0042).
Regarding to claim 6, Tinianov (‘721) discloses the gas is comprises of air or dry nitrogen gas (paragraph 0042).
Regarding to claim 13, Tinianov (‘721) discloses applying a same single layer of viscoelastic glue (102) to the first surface (101-1) comprises applying a same single layer of fire-
Regarding to claim 17, Tinianov (‘721) discloses flowing a gas over a surface of the same single layer of fire-resistant, viscoelastic glue (paragraph 0042).
Regarding to claim 18, Tinianov (‘721) discloses the gas comprises of air or dry nitrogen (paragraph 0042).

7.	Claims 3-4, 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tinianov (‘721) and Fuhrman (US 6,332,304 B1) as applied to claims 1, 5-6, 13, 17-18 above, and further in view of  Internet Archive via Way Back machine of www.acousticalsolutions.com/products/pdfs/install_green_glue.pdf  “Using Green Glue is a Straightforward Process” and Green Blue MSDS, hereinafter refer as “Using Green Glue Document”.
Regarding to claims 3 and 15, Tinianov (‘721) and Fuhrman fail to disclose applying a same single of viscoelastic glue to less than all of an area of the first surface.  However, Tinianov (‘721) clearly teaches to use caulking gun to apply viscoelastic glue (See paragraph 0043). ‘Using Green Glue Document’ discloses applying a layer of viscoelastic glue (Green Glue) comprises applying the layer in strips or any pattern to less than all of an area of the first surface using caulking gun (page 3-4).  It would have been obvious to one of ordinary skill in the art, at the time of the invention to modify Tinianov (‘721) and Fuhrman in view of ‘Using Green Glue Document’ by applying a same single of viscoelastic glue to less than all of an area of the first 
Regarding to claims 4 and 16, Tinianov (‘721) fails to disclose applying a layer of viscoelastic glue comprises applying the layer in strips.  However, Tinianov (‘721) clearly teaches to use caulking gun to apply viscoelastic glue (See paragraph 0043). ‘Using Green Glue Document’ discloses applying a layer of viscoelastic glue (Green Glue) comprises applying the layer in strips or any pattern (page 3-4).  It would have been obvious to one of ordinary skill in the art, at the time of the invention to modify Tinianov (‘721) and Fuhrman in view of ‘Using Green Glue Document’ by applying the layer in strips because equivalent and substitution of one for the other would produce an expected result.
Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1, 3-6, 15-18 have been considered but are moot in view of the new ground of rejections as discussed above using new cited prior arts Tinianov (‘721) and Fuhrman (US 6,332,304 B1).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713